DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed after the mailing date of the Application on 04/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recites the limitation "the mechanical seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the packing loading assembly” which is previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietsch et al. (US 5,267,736).
With regards to claim 1:
Pietsch et al. discloses (refer to Fig. 1 below) a pressure regulating system for stationary equipment (5) employing a stacked set of packing elements (14), comprising 
a fluid source (18) for supplying a source of fluid (30), 
a pressure regulator (15, 20, 22, 32) for regulating the pressure of the fluid to form a pressurized fluid (in line (17)), and 
a packing loading assembly (8) for sealing a process fluid within the stationary equipment and for applying an axial loading force to the packing elements (14) via the pressurized fluid from the pressure regulator.
With regards to claim 2:
Pietsch et al. discloses (refer to Fig. 1 below) the pressure regulating system of claim 1, wherein the pressure regulator has an inlet (before V (22)) for receiving the fluid from the fluid source and an outlet (after V (22)) for supplying the pressurized fluid.

[AltContent: textbox (BW)][AltContent: textbox (W2)][AltContent: textbox (W1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow][AltContent: textbox (S)][AltContent: textbox (U)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    1118
    839
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 3:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 1, further comprising a fluid regulator (23, 31) disposed between the fluid source (18) and the pressure regulator (15, 20, 22, 32) for regulating the fluid flow therebetween.
With regards to claim 4:
Pietsch et al. discloses the pressure regulating system of claim 3, wherein the fluid regulator (23, 31) comprises a check valve (31).


With regards to claim 5:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 2, wherein the packing loading assembly (8) comprises a follower element (13, 11b) movable in an axial direction, and
a gland (11, 5) for housing the follower element (13, 11b).
With regards to claim 6:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 5, wherein the gland  (11, 5) comprises a main body (11, 5) having an upper surface (U), an opposed bottom surface (B) and a side surface (S), a plurality of fastener-receiving apertures (A) formed in the main body for seating a fastening element (10) , a gland channel (11a) formed in the bottom surface of the main body forming a gland pressure chamber (11a), and
a fluid supply port (P) formed in the side surface (S) and fluidly communicating with the gland channel (11a).
With regards to claim 7:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 6, wherein the gland channel (11a) comprises a bottom wall surface (BW) and opposed first (W1) and second (W2) side wall surfaces, and a sealing channel formed in each of the opposed first and second side wall surfaces for seating a sealing element (11b).
With regards to claim 8:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 6, wherein the follower element (13, 11b) comprises a first end having a bucket-like structure (11b) and an opposed second end having a stem-like structure (13), wherein the bucket-like structure (11b) has a generally U-shaped body having opposed first (W1) and second (W2) side walls and a bottom wall (BW) forming a pressure chamber, and wherein the stem-like structure (13) has a foot portion at a terminal end thereof for contacting an axially outermost one of the plurality of packing elements (14).
With regards to claim 9:
Pietsch et al. discloses the pressure regulating system of claim 8, wherein the bucket-like structure (11b) is sized and configured for seating at least partly within the gland channel (11a) of the gland.
With regards to claim 10:
Pietsch et al. discloses the pressure regulating system of claim 8, wherein the follower element (11b, 13) is movable between a first pre-loaded position where follower element is disposed in an axially outermost position and a second loaded position where the follower element moves axially inwardly and the foot portion of the follower element contacts the axially outermost one of the plurality of packing elements (14) and applies a loading force thereto.
With regards to claim 11:
Pietsch et al. discloses the pressure regulating system of claim 8, wherein the gland channel (11a) has opposed side walls  (W1, W2) that are radially separated relative to each other and are connected by a bottom wall (BW), and
wherein the movable follower element (11b, 13) is configured to move between a first pre-loaded position where the bucket-like structure of the follower element is disposed in the gland channel and where a top surface of the bucket-like structure (11b) contacts the bottom wall of the gland channel and a second loaded position where the follower element moves axially inwardly and the top surface of the bucket-like structure is axially separated from the bottom wall surface of the gland channel (11a).
With regards to claim 12:
Pietsch et al. discloses the pressure regulating system of claim 8, wherein the gland pressure chamber (11a) of the gland and the pressure chamber of the follower element (11b, 13) cooperate to form a pressurized chamber (11a) for selectively moving the follower element in an axial direction as a function of the pressure of the fluid within the pressurized chamber.
With regards to claim 13:
Pietsch et al. discloses the pressure regulating system of claim 2, further comprising an electronic device (23) for communicating with and controlling the pressure regulator (15, 20, 22, 32) so as to control the pressure of the pressurized fluid exiting the outlet and conveyed to the packing loading assembly (8).
With regards to claim 14:
Pietsch et al. discloses (refer to Fig. 1 above) the pressure regulating system of claim 13, wherein the gland (11, 5) has a fluid supply port (P) formed therein, and wherein the pressure regulator conveys pressurized fluid to the follower element (11b, 13) through the fluid supply port.
With regards to claim 15:
Pietsch et al. discloses (refer to Fig. 1 above) a packing loading assembly for mounting to stationary equipment employing a stacked set of packing elements (14), comprising a gland (11, 5) for mounting to the stationary equipment (2), wherein the gland comprises a main body having an upper surface (U), an opposed bottom surface (B) and a side surface (S), a plurality of fastener-receiving apertures (A) formed in the main body for seating a fastening element (10), a gland channel formed in the bottom surface of the main body forming a gland pressure chamber (11a), and
a fluid supply port (P) formed in the side surface and fluidly communicating with the channel, and
an axially movable follower element (11b, 13)coupled to the gland at one end and to at least one of the packing elements (14) at an opposed end, the movable follower element having a first end having a bucket-like structure having a generally U-shaped body (11b) having opposed first (W1) and second (W2) side walls and a bottom wall (BW) forming a chamber, and
an opposed second end (13) having a stem-like structure, having a foot portion at a terminal end thereof for contacting an axially outermost one of the packing elements (14).
With regards to claim 16:
Pietsch et al. discloses (refer to Fig. 1 above) the packing loading assembly of claim 15, wherein the gland pressure chamber and the chamber of the bucket-like structure (11b) are fluidly coupled so as to form a pressurized chamber (11a) for axially moving the follower element (11b, 13) between a first pre-loaded position and a second loaded position.
With regards to claim 17:
 	Pietsch et al. discloses (refer to Fig. 1 above) the packing loading assembly of claim 16, wherein the gland channel has first (W1) and second (W2) wall surfaces that are radially spaced apart and a bottom wall surface (BW) that is connected to the first and second wall surfaces, wherein when the follower element (11b, 13) is disposed in the first pre-loaded position the bucket-like structure is disposed within the gland channel and a top surface of the bucket-like structure (11b) contacts the bottom wall surface of the gland channel, and when the follower element is disposed in the second loaded position the top surface of the bucket-like structure is radially separated from the bottom wall surface of the gland channel (11a).

With regards to claim 18:
 	Pietsch et al. discloses (refer to Fig. 1 above) the packing loading assembly of claim 15, wherein the gland (13a, 5) has formed in the upper surface thereof a plurality of centering apertures, wherein each of the centering apertures are sized and configured for seating a centering element (13b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753